UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-7038



DONALD CORNELIUS JACKSON,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-28-2)


Submitted:    October 3, 2003                 Decided:   October 22, 2003


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Cornelius Jackson, Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Donald Cornelius Jackson, a state prisoner, seeks to appeal

the district court’s order denying relief on his petition filed

under 28 U.S.C. § 2254 (2000).           An appeal may not be taken from a

final order in a § 2254 proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent a “substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would    find   both    that       his   constitutional    claims    are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                  See Miller-El v.

Cockrell, 537 U.S. 322,          , 123 S. Ct. 1029, 1039 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th   Cir.),     cert.   denied,    534      U.S.   941   (2001).     We     have

independently reviewed the record and conclude that Jackson has not

made the requisite showing.         Accordingly, we deny Jackson’s motion

for a certificate of appealability and dismiss the appeal.                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED


                                         2